Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  162258-9(45)                                                                                         Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  HAROLD PALKA,                                                                                         Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 162258
  v                                                                  COA: 350204
                                                                     Livingston CC: 16-029031-NF
  AAA OF MICHIGAN, d/b/a AUTO CLUB
  GROUP INSURANCE,
            Defendant/Third-Party Plaintiff-
            Appellee,
  and
  HOME-OWNERS INSURANCE COMPANY,
             Defendant/Third-Party Defendant-
             Appellant.
  ________________________________________

  UNIVERSITY OF MICHIGAN REGENTS,
           Plaintiff-Appellee,
                                                                     SC: 162259
  v                                                                  COA: 350207
                                                                     Livingston CC: 16-029193-NF
  HOME-OWNERS INSURANCE COMPANY,
          Defendant-Appellant,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellee,
  and
  MICHIGAN ASSIGNED CLAIMS PLAN,
             Defendant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer is GRANTED. The answer submitted on January 22, 2021, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2021

                                                                               Clerk